          Case 1:18-cv-02849-ELH Document 35 Filed 12/14/18 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND


 STATE OF MARYLAND,

         Plaintiff,

 v.                                                            Civil Action No. 18-cv-2849 (ELH)

 UNITED STATES DEPARTMENT OF
 JUSTICE et al. ,

         Defendants.




                                     NOTICE OF DECISION

        Pursuant to this Court’s November 13, 2018 Order, ECF No. 7, Defendants respectfully

notify this Court of the district court’s decision in Texas v. United States, No. 4:18-cv-00167 (N.D. Tex.

Dec. 14, 2018) (attached as Exhibit A).



Dated: December 14, 2018                         Respectfully submitted,


                                                 JOSEPH H. HUNT
                                                 Assistant Attorney General
                                                 Civil Division

                                                 HASHIM M. MOOPPAN
                                                 BRETT A. SHUMATE
                                                 Deputy Assistant Attorneys General

                                                 JENNIFER D. RICKETTS
                                                 Branch Director

                                                 JEAN LIN
                                                 Acting Deputy Director

                                                 /s/ Tamra T. Moore
                                                 TAMRA T. MOORE
                                                 REBECCA CUTRI-KOHART
Case 1:18-cv-02849-ELH Document 35 Filed 12/14/18 Page 2 of 2



                            Trial Attorneys
                            United States Department of Justice
                            Civil Division, Federal Programs Branch
                            1100 L Street, N.W.
                            Washington, DC 20005
                            Tel: (202) 305-8628
                            Email: Tamra.Moore@usdoj.gov

                            Counsel for Defendants




                              2
